Name: Commission Regulation (EEC) No 16/81 of 1 January 1981 fixing, for the period 1 January to 31 May 1981, the Community offer price for lemons applicable with regard to Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 /4 Official Journal of the European Communities 1 . . 81 COMMISSION REGULATION (EEC) No 16/81 of 1 January 1981 fixing, for the period 1 January to 31 May 1981 , the Community offer price for lemons applicable with regard to Greece Whereas , by virtue of Article 3 of Council Regulation (EEC) No 10/ 81 , the rates used to calculate production prices are those recorded for an indigenous product whose trade characteristics are defined , on the representative market or markets within the production zones where the rates are lowest, for the products or varieties which represent a substantial proportion of marketable production throughout the year or during a part of the year and which correspond to quality category I and to set conditions in respect of packaging ; whereas the average rate for each representative market is to be drawn up disregarding rates which may be considered excessively high or low compared with the normal fluctuations recorded on the said market ; Whereas application of the abovementioned criteria results in fixing the Community offer prices for lemons for the period 1 January to 31 May 1981 at the levels set out hereinafter ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece ('), Having regard to Council Regulation (EEC) No 10/ 81 of 1 January 1981 fixing in respect of fruit and vegetables , the general rules for implementing the 1979 Act of Accession ( 2), and in particular Article 9 ( 1 ) thereof, Whereas Article 75 of the Act of Accession introduces a compensatory mechanism on import into the Community as at present constituted , hereinafter referred to as ' the Community of Nine', for fruit and vegetables coming from Greece for which an institutional price is fixed ; Whereas , in accordance with Article 75 (2) (a) of the Act of Accession a Community offer price is to be calculated annually on the one hand, on the basis of the arithmetical average of producer prices of each Member State of the Community of Nine, increased by the transport and packaging costs borne by the products from the areas of production up to the representative centres of Community consumption and , on the other hand , taking into account the trend of production costs in the fruit and vegetables sector ; whereas the said producer prices are to correspond to an average of the price quotations recorded over three years prior to fixing the Community offer price ; whereas , however, the annual Community offer price may not exceed the level of the reference price applied vis-a-vis third countries ; Whereas , in order to take account of seasonal price variations , the marketing year should be split into several periods and a Community offer price fixed for each such period ; HAS ADOPTED THIS REGULATION : Article 1 The Community offer price for the period 1 January to 31 May 1981 for fresh lemons (subheading ex 08.02 C of the Common Customs Tariff) expressed in ECU per 100 kilograms net is hereby fixed as follows , for products of quality category I , graded according to size and packed : January : 25 36 February : 23 83 March : 24 35 April : 24 76 May : 27 19 Article 2 (') OJ No L 291 , 19 . 11 . 1979 , p . 9 . ( 2 ) OJ No L 1 , 1 . 1 . 1981 , p . 17 . This Regulation shall enter into force on 1 January 1981 . 1 . 1 . 81 Official Journal of the European Communities No L 2/ 5 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS